Citation Nr: 1503203	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-01 990	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left rotator cuff repair.



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Regional Office (RO) has indicated that the Veteran served on active duty from September 1994 to April 1995, from February to November 2003, and from November 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2014, the Board remanded this case for additional development.  (Other issues developed for appellate review were resolved by a September 2012 rating decision by the San Juan RO and by the Board in April 2014.)


FINDING OF FACT

The Veteran's residuals of left rotator cuff repair have caused functional losses that equate to limitation of motion of the arm at the shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of a left rotator cuff repair have been met since the award of service connection.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

      Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for a higher rating, the Veteran Claims Assistance Act of 2000 (VCAA) requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA's duty to notify has been satisfied through notice letters dated in November 2009, December 2009, April 2012, and April 2014, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.

The Board therefore finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence obtained or associated with the claims folder includes VA examination reports, VA treatment records, private treatment records, and the Veteran's lay statements.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise.  Therefore, VA's duty to further assist the Veteran in locating records has been satisfied.

The Veteran was also provided VA examinations in January 2010 and May 2012 for the left shoulder disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.   § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disability as they involved physical examination of the Veteran, a review of the Veteran's pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of a left rotator cuff repair have been assigned a 10 percent evaluation from October 20, 2009, pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective October 20, 2009.

The record shows that the Veteran is right-hand dominant.  Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under Diagnostic Code 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.

Normal range of motion of the shoulder is 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

A November 2008 private treatment record shows the Veteran reported left shoulder pain and weakness of hands after he fell from a military vehicle landing on his arms and shoulder.  He reported the inability to reach objects above the shoulder due to pain.  X-ray of the left shoulder was normal, and showed no evidence of significant degenerative, inflammatory, or traumatic change.  The glenohumeral and acromioclavicular joints appeared normal.  See Rodriguez Army Health Clinic Treatment Record.

A December 2008 private treatment record shows MRI of the left shoulder revealed a type IV SLAP lesion.  The coracoacromial arch demonstrated early anterior marginal osteophytosis.  There were no labral tears, no chondral injuries, and the articular surface to the glenoid was normal.  A small chondral defect was noted to the anterior aspect of the humeral head as well as subchondral cyst formation to the anterior humeral head.  There was no evidence of undersurface tear of the rotator cuff tendons.  No full-thickness tears were observed.  

A January 2009 private treatment record shows left shoulder pain upon internal rotation and elevation, bilateral trapezius muscle tightening and tenderness on palpation.  Decreased range of motion due to pain and resistive force was noted.

A February 2009 VA treatment record shows the Veteran presented with pain of the left shoulder, post-surgery of the left rotator cuff.  He was prescribed cephalexin and percocet.  See San Juan Puerto Rico VA Medical Center (VAMC) Treatment Record.

A February 2009 private treatment record shows the Veteran reported severe pain of the left shoulder, and it was noted that he had started physical therapy.  Examination revealed mild swelling, tenderness to palpation, and decreased range of motion due to pain.  The surgical area was healing well without signs of infection.

A March 2009 private treatment record shows the Veteran was receiving physical therapy for the left shoulder.  Examination revealed the left shoulder was swollen and tender.  There was objective evidence of pain upon elevation and internal rotation.

An April 2009 private treatment record shows the Veteran continued receiving physical therapy for his left shoulder disability.  A subsequent April 2009 private treatment record shows objective evidence of left shoulder pain and decreased range of motion upon elevation and internal rotation.  There was also pain upon palpation of the acromioclavicular joint area and the biceps insertion area.  

Another April 2009 private treatment record shows the Veteran required a follow-up examination with Dr. M.T., a private orthopedist, to continue physical therapy.

A July 2009 private treatment record shows the Veteran was under the care of Dr. M.T. for left shoulder rotator cuff tear, who recommended range-of-motion exercises.  Objective evidence of mild pain and decreased range of motion was noted.

The Veteran was afforded a VA examination in January 2010 to evaluate his left shoulder rotator cuff injury.  The examiner diagnosed left shoulder adhesive capsulitis.  The Veteran reported his injury had its onset during active service at Fort Stewart, Georgia, in 2008, when he fell and injured his left shoulder.  He underwent surgery in February 2009, performed by Dr. M.T.  He reported improvement; however, he experienced pain with certain activities.  He was unable to play basketball or do push-ups.  He also reported the inability to perform activities above the head, or carry or lift heavy things.  He stated that he was a mechanic, which required lifting of heavy equipment, and he noted that pain exacerbates with these activities.  Treatment included the use of analgesics for pain relief.  Upon examination, there was mild tenderness of the left shoulder upon passive motion.  There was no evidence of ankylosis or inflammatory arthritis.  Following repetitive testing, the examiner noted flexion to 135 degrees, abduction to 145 degrees, internal rotation to 30 degrees, and external rotation to 90 degrees, with objective evidence of painful motion.  Functional loss, to include less movement than normal and weakened movement, was noted.  There was no additional limitation of range of motion of the shoulder and arm following repetitive testing.  There was pain on palpation and guarding of the shoulder.  Muscle strength was measured at 5/5.  Shoulder abduction measured at 5/5 and shoulder forward flexion measured at 5/5.  

A November 2010 private treatment record shows the Veteran participated in physical therapy post left shoulder surgery, however, he was still experiencing pain.  The clinician noted that the Veteran would undergo a second orthopedic evaluation.  Examination revealed no atrophy or edema and that the left shoulder was tender to palpation.  With regard to range of motion, flexion was performed to 110 degrees, extension to 55 degrees, and abduction to 100 degrees.  See Treatment Record from Dr. N.G.C., M.D.

A December 2010 VA treatment record shows the Veteran presented with left shoulder pain and requested medication.  Examination revealed tenderness at the acromioclavicular joint, no edema or cyanosis, and adequate range of motion.  The impression was chronic left shoulder arthralgia.  See December 2010 San Juan VA Treatment Record located on Virtual VA.

A subsequent December 2010 private treatment record shows the Veteran was referred by Dr. M.T. due to left shoulder pain and decreased range of motion.  It was noted that the Veteran underwent surgery in February 2009; however, he was pending revaluation to determine whether he required additional surgery.  It was also noted that the Veteran fell that weekend, reinjuring the arm.  

An April 2011 private treatment record shows the Veteran was seen for a follow-up evaluation due to left shoulder pain.  Upon evaluation, the Veteran was diagnosed with postarthroscopy glenohumeral chondrolysis.  It was noted that the Veteran would continue rehabilitation and medication.  

A November 2011 private treatment record shows left shoulder pain upon elevation and internal rotation.  Id. 

The Veteran was afforded another VA examination in May 2012 to evaluate his left shoulder rotator cuff injury.  The Veteran reported that pain of the left shoulder was progressively worse since he underwent his last VA examination in January 2010.  He described pain as intermittent, localized on the anterior aspect.  He explained limited range of motion when he attempts to get out of bed and also when performing overhead activities.  Treatment included physical therapy, percocet, and tramadol.  He reported follow-up treatment for his symptoms approximately three times per year, at Ft. Buchanan Clinic as well as a private orthopedic.  He denied flare-ups or instability in the shoulder, but reported having limitations in his work and activities of daily living due to his shoulder pain.  Following repetitive testing, the examiner noted flexion to 130 degrees, objective evidence of painful motion at 130 degrees, abduction to 110 degrees, with objective evidence of painful motion at 110 degrees.  Functional loss included less movement than normal and weakened movement as noted.  There was no additional loss of motion of the shoulder and arm following repetitive testing.  There was pain on palpation and guarding of the shoulder.  Muscle strength was measured at 5/5.  Shoulder abduction was measured at 5/5 and shoulder forward flexion was measured at 5/5.  There was no evidence of ankylosis of the glenohumeral articulation.  There was evidence of residual signs due to left shoulder surgery performed in February 2009 and an incisional scar, with no indication of pain or tenderness.  The examiner opined that occupational impairment included restrictions on lifting, pulling or carrying heavy objects with his left arm, and restriction of duties that require the use of the left arm for any overhead activity.

A January 2013 VA treatment record shows the Veteran presented with pain in the left shoulder.  Pain intensified the previous day while he was getting out of bed.  Examination revealed pain on palpation.  There was no edema or cyanosis, no erythema and no increased temperature.  Limited range of motion was noted when raising the arm.  The examiner's report reflects a small scar on the left shoulder due to previous surgery.  X-ray revealed that bones, soft tissues, and articulations were normal.  The Veteran was prescribed percocet to treat pain and advised to rest his shoulder.  See January 2013 VA Treatment Record located on Virtual VA.

Upon review of the evidence, the Board finds that the Veteran is entitled to a rating of 20 percent from October 20, 2009, as the competent evidence of record during this time tends to show disability tantamount to limitation of arm motion at the shoulder level.  Although the examinations of the Veteran's arm motion have not shown that he is limited to the shoulder level, he has had significant problems with pain.  Moreover, examiners have indicated that he has restrictions in his ability to work overhead.  Given his need for physical therapy and the need to be regularly prescribed pain medication, when considered alongside the occupational restrictions described in the record, the Board finds that the examiners' descriptions of the Veteran's functional losses appear to equate to the level of disability contemplated by a 20 percent rating under Diagnostic Code 5201.  

The award of a higher (30 percent) rating under Diagnostic Code 5201 for the minor extremity requires a showing of arm limitation to 25 degrees from the side.  Such a limitation has not been shown even when functional loss due to pain is taken into account.  As noted above, the Veteran has been able to move his arm, even after repetitive testing, in a way that it moves above the shoulder level.  His muscle strength testing is normal, which appears to suggest that he continues to use the arm and consequently has not experienced muscle atrophy due to disuse.  This strongly suggests that his arm function has not been so disabling as to warrant the highest rating for limitation of motion.  Consequently, even when considering the functional impairments due to pain, weakness, etc., the evidence does not show that his impairment is tantamount to limitation of motion to 25 degrees from the side.

There has been no evidence of ankylosis of the scapulohumeral articulation or other impairment of the humerus (i.e., where the scapula and humerus move as one piece).  Although the medical evidence of record reflects decreased range of motion with pain, the record does not suggest that the Veteran's arm and shoulder appear to be fixed or immobile.  Also, during the May 2012 VA examination the Veteran denied flare-ups.  

The Board notes the Veteran's symptoms have included guarding of movement at the shoulder level, however, the examiner noted no evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).  Therefore, an increased evaluation under DC 5202 is not warranted.

As for Diagnostic Code 5203, there has been no showing of malunion, nonunion, or dislocation.  Additionally, by this decision, a 20 percent rating is awarded, which is the highest rating that may be assigned under Diagnostic Code 5203.

The Board also notes the Veteran's service-connected residuals include a scar from his surgery.  The evidence of record, however, contains no indication that the scar results in any disability.  Notably, the May 2012 VA examiner reported visible surgical scar, however, with no indication of pain, tenderness, or other problems.  Thus, consideration of a scar for a separate disability rating is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that the severity of the Veteran's service-connected left shoulder disability is fully contemplated by the rating criteria.  There is nothing exceptional about the disability.  The symptoms experienced by the Veteran are specifically contemplated by the schedule.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 20 percent rating for residuals of a left rotator cuff repair is granted from October 20, 2009, subject to the laws and regulations governing the award of compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


